DETAILED ACTION
This is the first Office Action regarding application number 17/075,340, filed on 10/20/2020, which is a continuation of application number 16/445,891, filed on 06/19/2019, which claims priority to provisional application number 62/686,893, filed on 06/19/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-19 are currently pending.
Claims 1-19 are examined below.
No claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5 and 18-20 of U.S. Patent No. 10,892,396.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claims 1-9, the ‘396 patent discloses each of the recited features in corresponding claims 1-8.

Regarding claims 13-19, the ‘396 patent discloses each of the recited features in corresponding claims 11-17.


Conclusion
No claim is allowed.
No prior art reference teaches or suggests a thermoelectric composition comprising a nanocomposite comprising a copper selenide matrix having a plurality of nanoinclusions comprising a copper metal selenide, where M is In, Al, Ga, Sb, or Bi.  No references were located that teaches or suggests the subject matter above, further comprising copper silver selenide.
The two closest prior art references at GAHTORI (“Giant enhancement in thermoelectric performance of copper selenide by incorporation of different nanoscale dimensional defect features”) and BUTT (“Enhanced Thermoelectricity in High-Temperature β-Phase Copper(I) Selenides Embedded with Cu2Te Nanoclusters”).  GAHTORI teaches generally that the incorporation of nanoinclusions within a copper selenide matrix enhances the figure-of-merit to cause phonon scattering.  GAHTORI does not teach or suggest that the nanoinclusions or other defect features include a copper metal selenide.  BUTT similarly teaches that the incorporate of copper telluride nanoinclusions within a copper selenide matrix enhances thermoelectric performance through reduction of the material’s thermal conductivity.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721